Case 5:19-cv-02071-JAK-LAL Document 11 Filed 09/24/20 Page 1 of 1 Page ID #:1502




  1
  2
  3
  4
  5
  6
                                  UNITED STATES DISTRICT COURT
  7
                                 CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   CURTIS JAMES JACKSON,                             Case No. EDCV 19-2071-JAK (LAL)

 11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
 12                         v.                          STATES MAGISTRATE JUDGE
 13   W.L. MONTGOMERY, Warden,

 14                                      Respondent.

 15
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
 18   Report and Recommendation, and the remaining record, and has made a de novo determination.
 19          Accordingly, IT IS ORDERED THAT:
 20          1.     The Report and Recommendation is approved and accepted;
 21          2.     Judgment be entered denying the Petition and dismissing this action with
 22                 prejudice; and
 23          3.     The Clerk serve copies of this Order on the parties.
 24
 25           September 24, 2020
      DATED: ____________________                   ________________________________________
 26                                                 HONORABLE JOHN A. KRONSTADT
 27                                                 UNITED STATES DISTRICT JUDGE

 28
